UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CHINA GREEN, INC. (Exact name of registrant as specified in Charter DELAWARE 333-166747 75-3269182 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Room 3601, the Centre, Queen’s Road no.99 Central, Hong Kong (Address of Principal Executive Offices) (852) 3691-8831 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of as of November 19, 2010:6,514,750shares of Common Stock. Index CHINA GREEN, INC. FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Control and Procedures 31 PART IIOTHER INFORMATION Item 1 Legal Proceedings 33 Item 1A Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURE 34 i Index Item 1. Financial Information CHINA GREEN, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) (Stated in US dollars) CHINA GREEN, INC. INDEX TO CONDENSEDCONSOLIDATED FINANCIAL STATEMENTS CONTENTS Page(s) CONDENSEDCONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME 1 CONDENSEDCONSOLIDATED BALANCE SHEETS 2 CONDENSEDCONSOLIDATED STATEMENTS OF CASH FLOWS 3 NOTES TO THE CONDENSEDCONSOLIDATED FINANCIAL STATEMENTS 4-19 ii Index CHINA GREEN, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2(UNADUITED) (Stated in US dollars) Three months ended Three months ended Note September 30, 2010 September 30, 2009 Service income 　 9　 $ 　 $ 　 　 　 　 　 Cost of services 　 9　 ) 　 ) 　 　 　 　 　 Gross profit 　 9　 　 　 　 　 　 　 General and administrative expenses 　 　 ) 　 ) 　 　 　 　 　 Income before taxation 　 　 　 　 　 　 　 　 Income tax 　 10　 - 　 ) 　 　 　 　 　 Net income 　 　 　 　 　 　 　 　 Other comprehensive income - Foreign currency translation adjustments 　 　 　 ) 　 　 　 　 　 　 Total comprehensive income 　 　 $ 　 $ 　 　 Net income per share – basic and diluted 　 　 $ 　 $ The annexed notes form an integral part of these financial statements. -1- Index CHINA GREEN, INC. CONDENSED CONSOLIATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2010 (Stated in US dollars) As of As of September 30, 2010 June 30, 2010 Note (Unaudited) (Audited) ASSETS 　 　 　 　 　 Current assets 　 　 　 　 　 Cash and cash equivalents 3 　 $ 　 $ Accounts receivables 4 　 　 Deposit paid for labor services 　 　 　 Deposit paid for contract procurements 5 　 　 Deposit paid for hotel investmentnegotiation 6 　 　 Rental deposit 　 　 　 　 　 　 　 　 Total current assets 　 　 　 　 　 　 　 　 Plant and equipment, net 7 　 　 　 　 　 　 　 Total non-current assets 　 　 　 　 　 　 　 　 　 　 　 　 　 TOTAL ASSETS 　 　 $ 　 $ 　 　 　 　 　 LIABILITIES AND STOCKHOLDER’S EQUITY 　 　 　 　 　 Current liabilities 　 　 　 　 　 Accrued expenses 　 　 $ 　 $ Accrued share-based compensation 　 　 - 　 - Tax payable 　 　 　 　 　 　 　 　 TOTAL LIABILITIES 　 　 　 　 　 　 　 　 CONTINGENCIS AND COMMITMENTS 　 　 　 　 　 　 　 　 　 　 STOCKHOLDERS’ EQUITY 　 　 　 　 　 Preferred stock ($0.00001 par value,100,000,000 share shares authorized, none issued and outstanding) 　 　 - 　 - Common stock ($0.00001 par value,500,000,000 shares; shares authorized, 6,514,750 shares issued and outstanding) 8 　 65 　 65 Additional paid-in capital 8 　 　 Accumulated comprehensive income 　 　 　 Retained earnings 　 　 　 　 　 　 　 　 TOTAL STOCKHOLDERS’ EQUITY 　 　 　 　 　 　 　 　 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 　 　 $ 　 $ The annexed notes form an integral part of these financial statements. -2- Index CHINA GREEN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) (Stated in US dollars) Three months ended Three months ended September 30, 2010 September 30, 2009 Cash flows from operating activities Net income $ $ Depreciation Increase in accounts receivables ) ) Decrease in deposit paid for labor service - Increase in contract procurements ) - Increase in deposit paid for hotel investment negotiation ) - Increase in accrued expenses Increase in tax payable - Increase in amount due to a shareholder - Decrease in amount due to a director - ) Net cash from operating activities $ ) $ ) Cash flows from financing activities Proceeds from issuance of common stock - Repayment of short-term loan - 20 Net cash used in financing activities $ - $ Net (decrease) / increase in cash and cash equivalents $ ) $ Effect of foreign currency translation on cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ The annexed notes form an integral part of these financial statements. -3- Index CHINA GREEN, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Stated in US dollars) 1. ORGANIZATION AND DESCRIPTION OF BUSINESS China Green, Inc.consists of China Green, Inc. (the “China Green” or the “Company”), Glorious Pie Limited (the “Glorious Pie”) and Earn Bright Development Limited (the “Earn Bright”) (Collectively named as the “Group”).China Green, Inc. was incorporated in the State of Delaware on July 11, 2008. Glorious Pie Limited was incorporated in the British Virgin Islands on 12 June, 2006, under the International Business Companies Act, British Virgin Islands.Earn Bright Development Limited, a wholly owned subsidiary of Glorious Pie, was incorporated in Hong Kong on December 17, 2008. In connection with private placement of the Company completed in July 2009, the Company issued 166,000 shares of our common stock to 296 Investors at $3.00 per share for an aggregate purchase price of $498,000. On August 13, 2009, the Company closed a share exchange and stock purchase transaction by issuing 10,355,000 shares of its common stock in exchange for 100% of the outstanding common stock of Glorious Pie.This transaction was accounted for as a reverse acquisition and resulted in Glorious Pie becoming the accounting acquirer, whereby the historical financial statements of China Green have become those of Glorious Pie. On March 10, 2010, the Board of Directors of the Company adopted resolutions approving a Reverse Stock Split on the basis of one share for every two outstanding shares. The number of shares of the Company’s common stock issued and outstanding had been reduced from 13,029,500 to 6,514,750. The Group is engaged in developing its model in the areas of hospitality facilities and large scale landscape architecture and engineering.The Group is specialized on providing greenery services to greenery construction projects in China, including, but not limited to, design advice, trading and quality control service of seed, provision of seedling and performance arrangement of greenery engineering and plantation. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of presentation and consolidation The accompanying consolidated financial statements of the Company and its subsidiaries have been prepared in accordance with generally accepted accounting principles in the United States of America for consolidated financial information. The consolidated financial statements are prepared on the basis with assumption the reverse merger was undergone at the beginning of July 1, 2007.The historical consolidated financial statements of the Company will be those of China Green, Inc. and of the consolidated entities from the July 1, 2007, the date of merger, and subsequent. The consolidated financial statements for the Company for the three months ended September 30, 2010 and 2009, includes the financial statements of China Green, Inc., its 100% owned subsidiary, Glorious Pie Limited, and its wholly owned subsidiary, Earn Bright Development Limited.Inter-company transactions and balances are eliminated in consolidation. In connection with the reverse acquisition and recapitalization, all share and per share amounts will be retroactively restated. As of September 30, 2010, the particulars of the subsidiaries are as follows: Name of company Place of incorporation Date of incorporation Attributable equity interest Issued capital Glorious Pie Limited British Virgin Islands June 12, 2006 100% US$100 Earn Bright Development Limited Hong Kong December 17, 2008 100% US$0.128 (HK$1) -4- Index b)Use of estimates In preparing of the financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the financial statements, as well as the reported amounts of revenues and expenses during the reporting year.These accounts and estimates include, but are not limited to, the valuation of accounts receivable, inventories, deferred income taxes and the estimation on useful lives of plant and machinery.Actual results could differ from those estimates. c)Cash and Cash Equivalents The Group considers all cash and other highly liquid investments with initial maturities of three months or less to be cash equivalents.As of September 30, 2010 and June 30, 2010, there were cash and cash equivalents of $908,399 and $1,141,108 respectively. d)Accounts Receivable Accounts receivable are recorded at the invoiced amount, net of allowances for doubtful accounts. The Group recognizes an allowance for doubtful accounts to ensure accounts receivable are not overstated due to uncollectibility.An allowance for doubtful accounts is maintained for all customers based on a variety of factors, including the length of time the receivables are past due, significant one-time events and historical experience.An additional reserve for individual accounts is recorded when the Group becomes aware of a customer’s inability to meet its financial obligations, such as in the case of bankruptcy filings or deterioration in the customer’s operating results or financial position.If circumstances related to customers change, estimates of the recoverability of receivables would be further adjusted. e)Accounting for the Impairment of Long-Lived Assets In accordance with ASC 360, Property Plant and Equipment, the Group tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. At September 30, 2010, the Group did not recognize any impairment loss. f)Plant and Equipment Plant and equipment, other than construction in progress, are stated at cost less depreciation and amortization and accumulated impairment loss. Plant and equipment are carried at cost less accumulated depreciation.Depreciation is provided over their estimated useful lives, using the straight-line method.Estimated useful lives of the plant and equipment are as follows: Furniture, fixtures and equipment 5 years -5- Index The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income.The cost of maintenance and repairs is charged to income as incurred, whereas significant renewals and betterments are capitalized. Management considers that we have no residual value for plant and equipment. g)Fair value of Financial Instruments The carrying values of the Group’s financial instruments, including cash and cash equivalents, accounts receivables, other receivables and prepayments, accounts payables, and other accrued liabilities their fair values due to the short-term maturity of such instruments. h)Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Occasional transactions may occur in Hong Kong dollar and Renminbi (RMB). Management has adopted ASC 740 Foreign Currency Translation Matters. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate revenues and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. The Company has not, to the date of these financial statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. The functional currency of the wholly-owned subsidiaries is the RMB and Hong Kong dollar respectively. The financial statements of the subsidiary are translated to United States dollars in accordance with ASC 740 using period-end rates of exchange for assets and liabilities, and average rates of exchange for the year for revenues and expenses. Translation gains (losses) are recorded in accumulated other comprehensive income (loss) as a component of stockholders’ equity. Foreign currency transaction gains and losses are included in current operations. Three months ended September 30, 2010 Three months ended September 30, 2009 Period ended RMB : US$ exchange rate Average period RMB : US$ exchange rate RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions.No representation is made that the RMB amounts could have been, or could be, converted into US$ at the rates used in translation. i)Revenue Recognition Greenery construction revenue The Group accepts contracts on a fixed price basis. Revenue from fixed price construction contracts are recognized on the percentage-of-completion method measured by the ratio of costs incurred to date to the estimated total cost s to be incurred for each contract. Revenue from unit price contracts and service agreements are recognized as services are performed. Contract costs include all direct material, direct labor, subcontractor costs and other indirect costs related to contract performance, such as supplies, tools and equipment maintenance. General and administrative costs are charged to expense as incurred. -6- Index Greenery maintenance revenue The Group accepts contracts on a fixed price basis. Revenue are recognized on fixed price greenery maintenance contracts in straight-line basis over the contracted period except in those circumstances in which sufficient historical evidence indicated that the costs of performing services under the contract are incurred on other than a straight-line basis. Contract costs include all direct material, direct labor, subcontractor costs and other indirect costs related to contract performance, such as supplies, tools and equipment maintenance. General and administrative costs are charged to expense as incurred. Hotel management revenue The Group accepts contracts on service agreement basis. Revenue from service agreements are billed monthly based on certain percent of gross revenue generated by operating activity of the client.” j)Cost of revenue Greenery construction and maintenance Regarding the trading of seeding and provision of greenery construction and greenery maintenance projects, the respective cost of revenue consists primarily of material costs, labor cost, subcontracting expenses, and related expenses, which are directly attributable to the greenery construction projects. Hotel management Regarding the design and consultancy services to the hotel facilities, the respective cost of revenue includes the consultancy expenses in professional staff involved and the design and consultancy fee with other third-party experts, and also the depreciation expenses on those fixtures and movable assets being placed with the hotel by the Group. k)Income Taxes The Group adopts ASC Topic 740, “Income Taxes”, regarding accounting for uncertainty in income taxes which prescribes the recognition threshold and measurement attributes for financial statement recognition and measurement of tax positions taken or expected to be taken on a tax return. In addition, the guidance requires the determination of whether the benefits of tax positions will be more likely than not sustained upon audit based upon the technical merits of the tax position. For tax positions that are determined to be more likely than not sustained upon audit, a company recognizes the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement in the financial statements. For tax positions that are not determined to be more likely than not sustained upon audit, a company does not recognize any portion of the benefit in the financial statements. The guidance provides for de-recognition, classification, penalties and interest, accounting in interim periods and disclosure. For the three months ended September 30, 2010 and 2009, the Company did not have any interest and penalties associated with tax positions. As of September 30, 2010 and June 30, 2010, the Company did not have any significant unrecognized uncertain tax positions. l)Comprehensive Income ASC 220, “Reporting Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated other comprehensive income, as presented in the accompanying statement of changes in stockholders’ equity, consists of changes in unrealized gains and losses on foreign currency translation. This comprehensive income is not included in the computation of income tax expense or benefit. -7- Index m)Commitments and contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is probable that a liability has been incurred and the amount of the assessment can be reasonably estimated. n)Segment reporting ASC 280, "Disclosure about Segments of an Enterprise and Related Information" requires use of the "management approach" model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. During the three months ended September 30, 2010 and 2009, the Company is organized into three main business segments: greenery construction consultancy, greenery maintenance and hotel management. Greenery consulting services generally include landscape planning and design, concept applications, selection and provision of seedling, performance targeting and benchmarking, plantation management and quality control. Based on our assessment of a potential project’s sophistication, we would either directly implement our project plans or outsource services to selected subcontractors. Greenery maintenance consulting services includes maintaining environment condition of the projects which has been completed by us in the past. Hotel management services include applying eco-engineering concepts to renovate the Carnival City Hotel and the Health City Hotel located in Dongguan into eco-friendly hotels. The Group’s consultancy plans generally include site assessment, energy optimization applications, resource efficiency planning, material selection and equipment installation. The detail disclosure on segment information is set out in note 9 in the financial statement. o)Earnings per share The Group computes net earnings (loss) per share in accordance with ASC 260, Earnings Per Share, which requires presentation of both basic and diluted earnings per share (“EPS”) on the face of the income statement. Basic EPS is computed by dividing net earnings (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. As of September 30, 2010 and June 30, 2010, the Group had no common stock equivalents that could potentially dilute future earnings per share. p) Share base compensation In accordance with ASC 718, Compensation – Stock Based Compensation, the Group accounts for share-based payments using the fair value method. Common shares issued to third parties for non-cash consideration are valued based on the fair market value of the good or services provided or the fair market value of the common stock on the measurement date, whichever is more readily determinable. -8- Index 3. CASH AND CASH EQUIVALENTS Cash and cash equivalents consist of the following: As of As of September 30, 2010 June 30, 2010 　 　 Cash at bank $ $ Cash on hand $ $ 4. ACCOUNTS RECEIVABLES Accounts receivables consist of the following: As of As of September 30, 2010 June 30, 2010 Accounts receivables related to: 　 　 Hotel facilities $ $ Greenery construction projects Greenery maintenance projects - $ $ At the balance sheet date, most of the accounts receivables were related to greenery construction projects and their credit year is usually ranged from 90 days to 180 days. 5. DEPOSIT PAID FOR CONTRACT PROCUREMENTS Main contractors require the Company to put escrow money during negotiation of contract.Once the contract is successfully bided, the escrow money will be kept by the contractors until the contract has been completed. If the bid is fail, the escrow money will be refunded immediately. -9- Index 6. DEPOSIT PAID FOR HOTEL INVESTMENT NEGOTIATION The Group has placed the following amount of deposit being held in escrow by the counter-party for the negotiation for acquiring certain equity interest of the hotel facilities located hereunder as of September 30, 2010 and June 30, 2010 which gives comfort to the negotiating party that the Group shows its financial strength and capability to get the acquisition closed if the acquisition deal is reached: As of As of Deposit for hotel investment negotiation September 30, 2010 June 30, 2010 　 　 Dongguan City, Changan Town, $ $ Xin Min Administration Region, Jianan Road Section Shanghai Huaxun Holding Limited 　 　 No. 258, Mei Yuen Road, Jia Ding Area, Shanghai 　 　 　 　 　 　 　 　 　 Kang Zu Yuan Hotel 　 -　 　 Dongguan City, Changan Town, 　 　 　 　 Zhen An Zhong Road, Section No. 269 　 　 　 　 　 Jiansu Dong'an Hotel 　 　 Jiansu Dong'an Technopark 　 　 　 　 　 　 　 　 　 Carnival City Club Hotel 　 　 No. 358, Sha Tau Management Zone, 　 　 　 　 Chengan, Dongguan 　 　 　 　 　 　 　 　 　 Shan Tou City Long Hu District Bai Le Hotel Limited 　 　 - Floor 1 and 2, West Unit of Xin Bao Carkpark, 　 　 　 　 Chang Jang Road Central, Long Hu District, Shan Tou 　 　 　 　 　 　 　 　 　 Shanghai Qingqiu Huaxun Investment Holding Limited 　 　 - No. 258, Mei Yuen Road, Jia Ding Area, Shanghai 　 　 　 　 　 　 　 　 　 $ $ -10- Index 7. PLANT AND EQUIPMENT, NET Plant and equipment and being part of hotel facilities and consist of the following: As of As of September 30, 2010 June 30, 2010 At cost 　 　 Plant and equipment $ $ Acquisition for the period / year 　 - 　 Exchange difference 　 　 　 Aggregated depreciation 　 　 　 　 Beginning for the year 　 　 Charge for the year 　 　 Exchange difference 　 　 　 　 　 　 　 　 Net book value $ $ All of them depreciation charge were included in the cost of service. Management considers that there are no residual value for plant and equipment. 8. COMMON STOCK AND ADDITIONAL PAID-IN CAPITAL The number of shares of common stock outstanding at September 30, 2010 and June 30, 2010 is as follows: Common Stock Additional paid-in Number Amount($) capital($) Total($) As of date of Inception 1 $ $ $ 1 Private placement on August 2009 2 Share issued for compensation on August 2009 3 Share issued for takeover a subsidiary 4 Share issued for compensation on for the three months ended March 31, 2010 5 As of September 30 2010 and June 30, 2010 6 $ $ $ 1 On July 17, 2008, China Green, Inc. issued 50,000 shares of common stock to Mr. Wa Kei Anthony Wong, former president and director, at par value USD0.00001 as the founder shares as compensation for the services that he rendered in connection with the Company’s incorporation. 2 In connection with the Company’s private placement completed in July 2009, the Company issued 166,000 shares of its common stock to 296 investors at USD$3.00 per share for an aggregate purchase price of USD$498,000. 3 On August 12, 2009, the Company has issued 127,083 shares of share-based compensation at par value USD0.00001 to its director as compensation for services that he rendered. Furthermore, the Company also issued 729,167 shares of non-employee stock based compensation at par value USD0.00001 to third parties as compensation for their consulting services rendered. The total number of 856,250 shares had been compensated. 4 On August 12, 2009, China Green, Inc. acquired all of the issued and outstanding common stock of Glorious Pie Limited by issuing 5,177,500 common shares to the Glorious Pie Limited Shareholder under a Share Exchange and Stock Purchase Agreement with Glorious Pie Limited. 5 For the three months ended March 31, 2010, the Company has newly issued total 265,000 shares of comment stock at par value as compensation for non-employees which is set out in note 14. -11- Index 6 The Companyeffectuated a2:1 reverse stock split during the quarter ended March 31, 2010. The Company has 500,000,000 shares of common stock authorized and 6,514,750 shares of common stock issued and outstanding. All statements are reversely stated in accordance with SAB Topic 4C. As of September 30, 2010 and June 30, 2010, the Company has 500,000,000 shares of common stock authorized and 6,514,750 shares of common stock issued and outstanding. 9. BUSINESS SEGMENT The Group is engaged in provision of designing and consultancy services in hotel facilities and also involved in provision of engineering services to greenery construction and maintenance projects, which include, but is not limited to, provision of seedling and skillful workers to those construction projects. Segment information is disclosed in accordance to ASC 250, “Disclosures about Segments of an Enterprise and Related Information” as below: Greenery Construction Project Greenery Maintenance Works Hotel Facilities Total Three months ended Three months ended Three months ended Three monthsended September 30, 2010 September 30, 2010 September 30, 2010 September 30, 2010 　 Revenue from external customers $ $
